DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
REMARKS
The amendments of claims 7-9, 14, and 19, and the addition of new claims 22-23 in the reply filed on 03/09/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 7-23 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7-10, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20140261611, cited in previous action) in view of Leobandung et al. (US 20170141142, cited in previous action), Bartholomeusz (US 20120199173, cited in previous action), and Greiff et al. (US 20130298963), hereinafter referred to as King, Leobandung, Bartholomeusz and Greiff, respectively.
Regarding claims 7-8 and 19
device stacks, wherein each of the device stacks comprises:
a bottom contact layer (n-type tunnel junction layer),
a back surface field (BSF layer (p-type BSF layer),
a junction layer (p-type base and n-type emitter layers) disposed on the BSF layer,
a window layer (n-type window) disposed on the junction layer, and
 a top contact layer (cap layer) disposed on the window layer; and
contact pads formed on the bottom contact layer (contact formed on bottom cell that directly corresponds to the bottom contact layer, Fig 33) and on a top surface of the top contact layer (metal contact) in each of the device stacks.
King fails to teach that the device stack is formed on an insulating substrate.
Leobandung discloses an optoelectronic device analogous to the PV device of King, wherein the optoelectronic device comprises semiconductor layers, which directly correspond to the device stacks and contact pads of King, formed on a substrate (Abstract). The reference teaches that the device comprises an insulating substrate, wherein the substrate includes an insulator layer [104] formed between substrate [102] and a semiconductor layer [106] (Fig 1, ¶0023-0027). The insulating substrate of Leobandung is suitable for the intended purpose as an insulating substrate for the device of King since the reference teaches that subsequent semiconductor layers are formed on the insulating substrate. Thusly, it would have been obvious to one having ordinary skill in the art to form the device stacks of King on the insulating substrate of Leobandung since the combination of prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection A.
The applied references fail to teach that the PV device comprises interconnects in contact with the contact pads that serially connect the device stacks, wherein the contact pad on the bottom contact layer is formed on a top surface of the bottom contact layer.

Modified King fails to disclose a conformal surface passivation layer disposed on a top and sidewalls of the device stacks.
Greiff discloses on figure 4A a thermo-PV component analogous to the PV device of modified King (Abstract), wherein PV component comprises a lateral structured PV cell that directly corresponds to the device stack of modified King since photons are absorbed in the lateral structured PV cell (¶0037). Furthermore, the reference discloses a conformal surface passivation layer [412] (dielectric layers [412], ¶0038) disposed on a top and sidewalls of the lateral structured PV cell, wherein the layer [412] provides the PV cell with surface protection (¶0038). Thusly, it would have been obvious to one having ordinary skill in the art to include the conformal surface passivation layer of Greiff within the PV device of King to provide the device with surface protection.  
Furthermore, the combination of the references teach that the bottom contact layer, the BSF layer, the junction layer, the window layer, and the top contact layer each comprises a III-V material selected from the group consisting of: AlAs, AlGaAs, AlGaN, InAlAs, GaSb, GaAs, InSb, InAs, InGaAs, InGaN, InGaP, InN, InP, and InGaAsP (King, ¶312).
Regarding claim 9, modified King discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the insulating substrate comprises semiconductor-on-insulator (SOI) layer [106] (semiconductor layer [106], Leobandung, ¶0027) separated from an underlying substrate [102] (¶0025) by a buried insulator [104] (buried dielectric layer, ¶0026), wherein the SOI layer [106] comprises Ge (¶0027).
Regarding claims 10 and 20, modified King discloses all of the limitations as set forth above. Furthermore, the references teach that the insulating substrate comprises:
a III-V layer [102] such as GaAs (Leobandung, ¶0025); and
an oxide insulator [104] disposed on top of the III-V layer [102] (silicon oxide, Leobandung, ¶0026).
Regarding claim 21, modified King discloses all of the limitations as set forth above. Furthermore, the combination of the applied references teach that the interconnects [234] are in a non-contact position with the bottom contact layer and the top contact layer in each of the device stacks since the interconnect [234] comprises portions that are not in direct contact with its respective bottom and top contact layers. (Bartholomeusz, Fig 2).
Regarding claim 23, modified King discloses all of the limitations as set forth above. Moreover, the combination of the applied references teach that the conformal surface passivation layer [412] is disposed on the insulating substrate [422] (Greiff, Fig 4A, ¶0037), wherein the conformal surface passivation layer [412] separates at least one of the interconnects [434] from the insulating substrate [422] (Greiff, Fig 4A, ¶0040).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz and Greiff as applied to claim 10 above, and further in view of Nikolaev et al. (US 20020053679, cited in previous action), hereinafter referred to as Nikolaev.
Regarding claim 11, modified King discloses all of the limitations as set forth above. The references teach that the III-V layer [102] comprises GaAs (Leobandung, ¶0025).
The reference fails to teach that oxide insulator [104] comprises aluminum oxide.
Nikolaev discloses a III-V compound material semiconductor device analogous to the PV device modified King (Abstract). The reference teaches that the semiconductor device comprises an insulating substrate that directly corresponds to the insulating substrate of modified King, wherein the insulation material comprises aluminum oxide (¶0077). The aluminum oxide is suitable for the intended purpose as the material for the oxide insulator of modified King since the references recognize the material for its insulating properties. Thusly, it would have been obvious to one having ordinary skill in the art to form the oxide insulator material of modified King with aluminum oxide since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz and Greiff as applied to claim 7 above, and further in view of Cabauy (US 20180108446, cited in previous action), hereinafter referred to as Cabauy.
Regarding claim 12, modified King discloses all of the limitations as set forth above. King teaches that it would have been obvious to try to one having ordinary skill to form the bottom contact layer and the top contact layer with GaAs (King, ¶0312) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
The references teach that the bottom contact layer (n-type tunnel junction layer, King, Fig 1) and top contact layer (n-type cap layer, King, Fig 1) have n-type conductivity, but fails to disclose that the layers are doped with Si.
prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
The applied references fail to teach the instant silicon dopant concentration of the bottom and top contact layers. 
The references to teach that the bottom contact layer (n-type tunnel junction layer) and top contact layers (n-type cap layers) are heavily doped layers (King, ¶0329 and ¶0332; Cabauy, ¶0078 ¶0135), wherein an increase of dopant concentration decreases the sheet resistance of the bottom and top contact layers. Thusly, one of ordinary skill in the art would have considered the silicon dopant concentration of the bottom and top contact layers of modified King as a result effective variable. Absent any evidence of unexpected results, the claimed dopant concentrations cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize said silicon dopant concentration through routine experimentation since said parameter is recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05, section II. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz and Greiff as applied to claim 7 above, and further in view of Cabauy (US 20180108446, cited in previous action) and Liu et al. (US 20130074934, cited in previous action), hereinafter referred to as Cabauy and Liu, respectively.
Regarding claim 13, modified King discloses all of the limitations as set forth above. The applied references teach that it would have been obvious to one having ordinary skill in the art to try to form the BSF with InGaP (King, ¶0312) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
The references teach that the BSF comprises a p-type conductivity (King, Fig 1), but fails to teach that the BSF layer is doped with zinc.
Cabauy disclose a III-V semiconductor based device analogous the PV device of modified King (Abstract). The reference recognizes zinc dopants for p-type conductivity (¶0135). The zinc dopants are suitable for the intended purpose as the p-type dopant for the BSF layer of modified King. Therefore, it would have been obvious to one having ordinary skill to include the zinc dopants in the BSF layer of modified King since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
The applied references fail to teach the instant zinc dopant concentration of the BSF layer.
Liu discloses a PV device analogous to the PV device of modified King (Abstract). The reference teaches that an increase in dopant concentration in the BSF layer decreases the minority carrier photogeneration and injection in the BSF layer and the recombination at the interface of the BSF and the adjacent base layer (¶0022).  Thusly, one of ordinary skill would have considered the dopant concentration of the BSF layer of modified King as a result effective variable. Absent any evidence of unexpected results, the claimed dopant concentrations cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize said zinc dopant concentration through routine experimentation since said parameters are recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05, section II. 
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz and Greiff as applied to claim 7 above, and further in view of Derkacs (US 20170110614, cited in previous action), hereinafter referred to as Derkacs.
Regarding claim 14, modified King discloses all of the limitations as set forth above. The references teach that the junction layer comprises: a base layer (p-type base layer, King, Fig 1) disposed on the BSF layer, and an emitter layer (n-type emitter absorber region, King, Fig 1) disposed on the base layer. 
The references fail to teach that a setback layer is disposed between the base and BSF layers.
Derkacs discloses a III-V based multijunction solar cells analogous to the PV device of modified King (¶0007). The reference teaches that a setback layer (or intrinsic layer) can be formed between an emitter and base layers, wherein the setback layer suppresses minority carrier recombination in the space charge region (¶0230). Therefore, it would have been obvious to include an intrinsic setback layer between the base and emitter layers of modified King to suppress minority carrier recombination in the space charge region (Derkacs, ¶0230).
Regarding claim 16, modified King discloses all of the limitations as set forth above. The reference teaches that the setback layer comprises an intrinsic semiconductor layer (Derkacs, ¶0230). Furthermore, the reference teaches that it would have been obvious to one having ordinary skill in the art to try to form the intrinsic semiconductor with GaAs (King, ¶0312) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz, Greiff and Derkacs as applied to claim 14 above, and further in view of Cabauy (US 20180108446, cited in previous action), hereinafter referred to as Cabauy.
Regarding claim 15, modified King discloses all of the limitations as set forth above. The applied references teach that it would have been obvious to one having ordinary skill in the art to try to form the base layer with GaAs (King, ¶0312) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
The references teach that the base layer comprises a p-type conductivity (King, Fig 1), but fails to teach that the base layer is doped with zinc.
Cabauy disclose a III-V semiconductor based device analogous the PV device of modified King (Abstract). The reference recognizes zinc dopants for p-type conductivity (¶0135). The zinc dopants are suitable for the intended purpose as the p-type dopant for the base layer of modified King. Therefore, it would have been obvious to one having ordinary skill to include the zinc dopants in the base layer of modified King since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
The applied references fail to teach the instant zinc dopant concentration of the base layer.
The references teach that the dopant concentration directly affect the boundaries of a space charge region of the base layer (King, ¶0015). Thusly, one of ordinary skill in the art would have considered the dopant concentration of the base layer as a result effective variable. Absent any evidence of unexpected results, the claimed dopant concentrations cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize said zinc dopant concentration through routine experimentation since said parameters are recognized as a result In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05, section II. 
Regarding claim 17, modified King discloses all of the limitations as set forth above. King teaches that it would have been obvious to one having ordinary skill in the art to try to form the emitter layer with GaAs (King, ¶0312) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
The references teach that the emitter layer has n-type conductivity, but fails to disclose that the layer is doped with Si.
Cabauy disclose a III-V semiconductor based device analogous the PV device of modified King (Abstract). The reference recognizes silicon dopants for n-type conductivity (¶0135). The silicon dopants are suitable for the intended purpose as the n-type dopant for the emitter layer of modified King. Therefore, it would have been obvious to one having ordinary skill to include the silicon dopants in the emitter layer of modified King since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
The applied references fail to teach the instant silicon dopant concentration of the emitter layer. 
The references to teach that an increase of dopant concentration decreases the transmittance and diffusion length of the emitter layer (¶0331). Thusly, one of ordinary skill in the art would have considered the silicon dopant concentration of the emitter layer of modified King as a result effective variable. Absent any evidence of unexpected results, the claimed dopant concentrations cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize said silicon dopant concentration through routine experimentation since said parameter is In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05, section II. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz, Greiff and Derkacs as applied to claim 14 above, and further in view of Campbell et al. (US 20030047752, cited in previous action) and Cabauy (US 20180108446, cited in previous action), hereinafter referred to as Campbell and Cabauy, respectively.
Regarding claim 18, modified King discloses all of the limitations as set forth above. The references teach that the window layer may comprises GaAs and InP (King, ¶0312). The references fails to disclose the semiconductor material of the window layer of the instant claims.
Campbell discloses a III-V based semiconductor photodiode that is analogous to the PV device of modified King. The reference teaches that the semiconductor materials may comprises GaAs, InP, and Al0.6Ga0.4As (Table 2). Thusly, it would have been obvious to one having ordinary skill in the art to substitute the material of window layer of modified King with the Al0.6Ga0.4As material of Campbell since their equivalency is recognized by the prior art. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II. Furthermore, one of ordinary skill would have a reasonable expectation of success in doing so since King recognizes AlGaAs as suitable material for the window layer (King, ¶0312).
The references teach that the window layer has n-type conductivity (King, Fig 1), but fails to disclose that the layer is doped with Si.
Cabauy disclose a III-V semiconductor based device analogous the PV device of modified King (Abstract). The reference recognizes silicon dopants for n-type conductivity (¶0135). The silicon dopants are suitable for the intended purpose as the n-type dopant for the window layer of modified King. Therefore, it would have been obvious to one having ordinary skill to include the silicon dopants in the prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
The applied references fail to teach the instant silicon dopant concentration of the window layer. 
The references to teach that an increase of dopant concentration decreases the transmittance and diffusion length of the window layer (¶0331). Thusly, one of ordinary skill in the art would have considered the silicon dopant concentration of the window layer of modified King as a result effective variable. Absent any evidence of unexpected results, the claimed dopant concentrations cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize said silicon dopant concentration through routine experimentation since said parameter is recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05, section II.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over King, Leobandung, Bartholomeusz and Greiff as applied to claim 7 above, and further in view of Tsuji (US 20160172530), hereinafter referred to as Tsuji.
Regarding claim 22, modified King discloses all of the limitations as set forth above. The references fail to disclose the materials of the conformal surface passivation layer.
Tsuji discloses a semiconductor light receiving device analogous to the PV device of King (Abstract), wherein the device includes passivation film [27] that directly corresponds to the conformal surface passivation layer since the passivation film [27] is formed on the top and side surface of the mesa structure [25] that directly corresponds to the device stack of King. The references teaches that the passivation film [27] includes aluminum oxide (Fig 4,¶0062). The aluminum oxide of the passivation prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the newly added limitations of independent claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the applied references fail to disclose the features of claim 21. The Examiner respectfully disagrees. As set forth above, the prior art teaches that interconnects [234] are in a non-contact position with the bottom  and top contact layer in each of the device stacks. As set forth above, said feature is taught by the prior art since the interconnect includes a portion between adjacent device stacks that does not contact the bottom and top contact layer. See figure 2 of Bartholomeusz.
Regarding claim 11, Applicant argues that it is unclear how a substrate made entirely of aluminum oxide can be incorporated into the alleged design resulting from combining the applied references. The Examiner respectfully disagrees. As set forth above, Leobandung teaches that the oxide insulator layer [104] may comprise any dielectric material known in the art such as a dielectric oxide, wherein Nikolaev recognizes aluminum oxide as an insulator material for semiconductor devices. Thusly, it would have been prima facie obvious to include aluminum oxide as the oxide insulator layer [104] of Leobandung since aluminum oxide functions as a dielectric material.

Regarding claims 14 and 16, Applicant argues that applied references fail to teach that the setback material comprises GaAs since Derkacs does not provide any detail regarding the composition of the setback layer (or intrinsic layer). The Examiner respectfully disagrees. Although Derkacs does not disclose the material of the intrinsic layer, the combination of the references teach that intrinsic layer should include the semiconductor materials that are suitable for the PV device set forth in the primary reference King. Furthermore, modifying the material of the setback layer does not alter the i-type conductivity of the setback layer. 
Regarding claim 18, Applicant argues that that Al0.6Ga0.4As material of Campbell do not relate to the window layer of King and is not applicable to the device of modified King. The Examiner respectfully disagrees. As set forth above, King teaches that the window layer may comprise GaAs or InP, wherein Campbell recognizes the equivalency of these materials and Al0.6Ga0.4As. Campbell does not disclose the semiconductor materials as a window layer. However, one of ordinary skill would reasonable expect the Al0.6Ga0.4As material to function properly as the material of the window layer of King since the reference teaches that the Al0.6Ga0.4As semiconductor material is suitable for photovoltaic application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721

/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796